Elliott, J.
The first paragraph of the appellee’s com*365plaint seeks to recover the value of a mare and colt killed by the locomotive of the appellant, at a place where the track was not fenced, on the 7th day of May, 1882, and the second paragraph seeks to recover the value of a cow killed at the ■same place, on the 5th day of June, 1882. The value of the property described in the first paragraph of the complaint is alleged to be $225, and the value of that described in the second paragraph is alleged to be $40.
Filed April 2, 1885.
The appellant demurred to the second paragraph upon the ground that the court did not have jurisdiction of the subject-matter of the action.
Counsel contend that as the value of the cow killed is shown to be less than $50 the action should have been brought before a justice of the peace, and that the circuit .court had no jurisdiction of the cause of action stated in the second paragraph of the complaint. This contention must prevail. The statute invests justices of the peace with exclusive original jurisdiction in cases where the value of the animal killed does not exceed $50. Louisville, etc., R. W. Co. v. Johnson, 67 Ind. 546. Animals killed at the same time may be sued for in a single paragraph, if there is only one cause of action in such cases, but where the animals are killed at different times, the causes of action are separate and distinct. The cause of action stated in the first paragraph was one over which the circuit court had jurisdiction, but that stated in the second paragraph was one solely within the jurisdiction of justices of the peace. The cases of Indianapolis, etc., R. R. Co. v. Elliott, 20 Ind. 430, Indianapolis, etc., R. R. Co. v. Kercheval, 24 Ind. 139, Toledo, etc., R. W. Co. v. Tilton, 27 Ind. 71, and Jeffersonville, etc., R. R. Co. v. Brevoort, 30 Ind. 324, are directly in point and decisively in favor of the appellant’s position.
Judgment reversed.